UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 10, 2016 DCP Holding Company (Exact name of registrant as specified in its charter) Ohio 0-51954 20-1291244 ( State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 100 Crowne Point Place, Sharonville, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (513) 554-1100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01Other Events On February 10, 2016 the DCP Holding Company Board of Directors declared a $40.47 per share dividend for all Class A, Class B and Class C redeemable common shareholders of record on February 10, 2016, totaling approximately $431,532 payable on March 25, 2016. With the dividend, the holders of restricted share units will receive an equivalent share based dividend. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DCP Holding Company Date: February 11, 2016 /s/ Robert C. Hodgkins, Jr. Robert C. Hodgkins, Jr. Vice President and Chief Financial Officer
